Exhibit 10.80

PARTIAL RELEASE OF COLLATERAL AND AMENDMENT NO. 7 TO AMENDED AND RESTATED

LOAN AGREEMENT

THIS PARTIAL RELEASE OF COLLATERAL AND AMENDMENT NO. 7 TO AMENDED AND RESTATED
LOAN AGREEMENT, dated as of January 26, 2010 (the “Release”) is made pursuant to
that certain Amended and Restated Loan Agreement dated as of August 8, 2007 (as
amended, modified or supplemented from time to time, the “Agreement”), among
JARDEN RECEIVABLES, LLC, as Borrower (the “Borrower”), a Delaware limited
liability company, JARDEN CORPORATION, a Delaware corporation, as Servicer (the
“Servicer”), SUNTRUST ROBINSON HUMPHREY, INC., a Tennessee corporation, as agent
and administrator for the Lender (the “Administrator”) and THREE PILLARS FUNDING
LLC, a Delaware limited liability company, as Lender (the “Lender”).

W I T N E S S E T H :

WHEREAS, the Borrower, the Servicer, the Administrator and the Lender have
previously entered into and are currently party to the Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:

Section 1. Defined Terms. Unless otherwise amended by the terms of this
Agreement, terms used in this Release shall have the meanings assigned in the
Agreement.

Section 2. Partial Release.

(a) The Administrator, on behalf of the Secured Parties, hereby releases its
security interest in the Borrower’s right, title and interest in and to all
Receivables which were sold or contributed by JT Sports LLC pursuant to the
Receivables Contribution and Sale Agreement and all Collections, Related
Security and Receivables Files solely related thereto (the “Released
Collateral”). On the date hereof, the Released Collateral shall be deemed to be
forever released and discharged from the security interest granted to the
Administrator (for the benefit of the Secured Parties) pursuant to the
Agreement. This release is made without any representation, warranty or recourse
of any kind. All Collateral other than the Released Collateral shall remain
subject to the security interest granted pursuant to the Agreement. The Borrower
hereby represents that no Amortization Event or Event of Default has occurred
and is continuing pursuant to the Agreement or will arise as a result of the
release of the Released Collateral hereunder.

(b) Each of the parties hereto also agrees that from time to time, at the
expense of the Borrower, it will promptly, upon reasonable request, execute and
deliver all further instruments and documents, and take all further action, in
order to implement the terms of this Release including, with limitation,
executing and filing such UCC termination statements, and such other instruments
or notices, as the Borrower or the Administrator may reasonably determine to be
necessary or appropriate.



--------------------------------------------------------------------------------

Section 3. Amendments. The definition of “Receivable” appearing in Section 1.1
of the Agreement shall be amended by deleting the period at the end of such
definition and inserting the following proviso in lieu thereof “, provided
further, that notwithstanding the foregoing any indebtedness or other
obligations which are owing to JT Sports LLC shall not be deemed to be a
“Receivable” for purposes of this Agreement.”

Section 4. Agreement in Full Force and Effect/Effectiveness of Release. Except
as expressly set forth herein, all terms and conditions of the Agreement, as
amended, shall remain in full force and effect. This Release shall be effective
as of the date first set forth above.

Section 5. Execution in Counterparts, Effectiveness. This Release may be
executed by the parties hereto in several counterparts, each of which shall be
executed by the parties hereto and be deemed an original and all of which shall
constitute together but one and the same agreement. Delivery of an executed
counterpart of a signature page of this Release by telecopy or other electronic
means shall be effective as delivery of a manually executed counterpart of this
Release.

Section 6. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO CONFLICT OF LAW
PRINCIPLES, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

[SIGNATURE PAGES TO FOLLOW]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Partial Release of
Collateral and Amendment No. 7 to Amended and Restated Loan Agreement to be
executed and delivered by their duly authorized officers as of the date hereof.

 

JARDEN RECEIVABLES, LLC, as Borrower By:   /s/ John E. Capps Title  

VP, Sunbeam Products, Inc. (Manager and Sole Member)

 

JARDEN CORPORATION, as Servicer By:   /s/ John E. Capps Title  

Senior Vice President, General Counsel and Secretary

 

SUNTRUST ROBINSON HUMPHREY, INC., as Administrator By:   /s/ Kecia Howson Title
 

Director

 

THREE PILLARS FUNDING LLC, as Lender By:   /s/ Doris J. Hearn Title  

Vice President